DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starzengruber et al. U.S. PGPub 2015/0183043.
Regarding claims 1, 7 and 14, Starzengruber discloses a weld monitoring station, comprising: communication circuitry configured for communication with a welding device; processing circuitry; and memory circuitry comprising computer readable instructions which, when executed (e.g. pg. 1-2, ¶10 and 13; pg. 3, ¶32-33 and 35; Fig. 1-2), cause the processing circuitry to: receive welding data (e.g. charging characteristics/parameters) from the welding device during a first time period, via the communication circuitry, the welding data relating to a welding-type operation (e.g. pg. 1-2, ¶10 and 13; pg. 3, ¶32-33 and 35; Fig. 1-2), determine, via the processing circuitry, whether a threshold amount of time has passed since an end of the first time period (e.g. predetermined period of time exceeded) with no further welding data being received (e.g. pg. 1-2, ¶10 and 13; pg. 3, ¶32-33 and 35; Fig. 1-2), and in response to determining the threshold amount of time has passed, determine a downtime exists, and send a disable command (e.g. off) to the welding device, via the communication circuitry, the disable command being indicative of a command to disable the welding device from conducting further welding-type operations (e.g. pg. 1-2, ¶10 and 13; pg. 3, ¶32-33 and 35; Fig. 1-2).
 	Regarding claims 2, 8 and 15, Starzengruber discloses the weld monitoring station of claim 1, wherein the memory circuitry comprises computer readable instructions which, when executed, further cause the processing circuitry to record the welding data in a data repository, and associate the welding data with the first time period in the data repository (e.g. pg. 1-2, ¶10 and 13; pg. 3, ¶32-33 and 35; Fig. 1-2). Regarding claim 14, Starzengruber discloses  weld monitoring system, comprising: a welding device having one or more sensors configured to detect welding data relating to a welding-type operation of the welding device (e.g. pg. 1-2, ¶10 and 13; pg. 3, ¶32-33 and 35; Fig. 1-2); and a weld monitoring station in communication with the welding device, the weld monitoring station comprising communication circuitry configured for communication with the welding device, processing circuitry (e.g. pg. 1-2, ¶10 and 13; pg. 3, ¶32-33 and 35; Fig. 1-2).
 	Regarding claims 13 and 20, Starzengruber discloses the method of claim 7, wherein the welding device comprises a welding-type power supply, a gas supply, a wire feeder, or a welding torch (e.g. pg. 1-2, ¶10 and 13; pg. 3, ¶32-33 and 35; Fig. 1-2).

Allowable Subject Matter
Claims 3-6, 9-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
June 30, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116